Citation Nr: 0946250	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  04-39 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
chronic testicular pain, status post varicocelectomy and 
penile band excision, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an initial increased evaluation for right 
knee patellofemoral pain syndrome, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from January 1999 to August 
2003.  This appeal to the Board of Veterans Appeals (the 
Board) is from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, ID. 

The evidence suggests that the Veteran would like to file a 
claim seeking service connection for residual scar, status 
post varicocelectomy and penile band excision.  As this 
matter has not been previously addressed, it is referred to 
the RO for consideration. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (9).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's residuals of varicocelectomy and penile 
band excision, including testicular pain, are chronic with 
continuous intensive management since discharge from service; 
while he had failed multiple surgical therapies and the pain 
limited his ability to perform daily functions, there is no 
medical evidence of any associated renal dysfunction, voiding 
dysfunction, urinary frequency or obstructed voiding.

2.  The right knee disability is manifested by pain and some 
reduction in full range of motion due to pain, however, the 
Veteran enjoys flexion well in excess of 45 degrees, and 
extension is not limited to 10 degrees or more.  The right 
knee disability does not cause instability, ankylosis, 
cartilage damage or loss, tibia or fibula impairment, or genu 
recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for chronic testicular pain, status post 
varicocelectomy and penile band excision, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.89, 4115a, 4115b 
Diagnostic Code 7525 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia patella of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Codes 5003, 5014, 5256-5263 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  The notice must be provided before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The VCAA notice 
requirements apply to all five elements of a service 
connection claim.  These are: 1) Veteran status; 2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  However, here, after the grant of 
service connection, the Veteran was issued a notice letter 
with respect to his increased initial rating claims in March 
2008.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The letters informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  The March 2008 letter also explained to the 
Veteran how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, supra. 

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the March 2008 correspondence in light of the Federal 
Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
initial increased ratings claims.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to these claims have 
been obtained, to the extent possible.  The Board finds that 
the record contains sufficient evidence to make a decision on 
the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased initial ratings, the 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a multiple VA examinations 
for his right knee and testicular pain, status post 
varicocelectomy and penile band excision.  The Board finds 
that the examinations in this case are adequate upon which to 
base a decision and that a new VA examination need not be 
conducted at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Factual Background, Criteria, & Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability. 38 C.F.R. § 
4.2.  Any reasonable doubt regarding the degree of disability 
should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two should be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating. 38 C.F.R. § 4.7.  When considering 
functional impairment caused by a service-connected disorder, 
evaluations should be based on an assessment of the lack of 
usefulness, and adjudicators should consider the effects of 
the disabilities upon the person's ordinary activity. 38 
C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

However, separate ratings may be assigned for separate 
periods of time based on the facts found.  This practice is 
known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. §  4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

A.  Chronic testicular pain, status post varicocelectomy, 
penile band excision

At the outset, it is noteworthy that a 100 percent rating was 
assigned for the Veteran's urological disability from July 
14, 2005 to September 1, 2005 pursuant to 38 C.F.R. § 4.30.  
Any questions with regard to this rating, per se, are not 
part of the current appeal.

The Veteran's genitourinary disorder is rated 30 percent 
disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic Codes 
7599-7525.  The Schedule provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99." 38 C.F.R. § 4.27.  As previously 
explained, hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  The additional code is shown after a hyphen.  
Regulations provide that when a disability not specifically 
provided for in the rating schedule is encountered; it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2009).

Pursuant to Diagnostic Code 7525, used in rating chronic 
epididymo-orchitis, the Veteran's service-connected status 
post bilateral varicocelectomy is rated as a urinary tract 
infection under 38 C.F.R. § 4.115a. 38 C.F.R. § 4.115b, 
Diagnostic Code 7525.  A urinary tract infection manifested 
by poor renal function is to be rated as renal dysfunction.  
Otherwise, 38 C.F.R. § 4.115a provides for the assignment of 
a 30 percent evaluation when the evidence demonstrates a 
recurrent, symptomatic urinary tract infection requiring 
drainage/frequent hospitalization (i.e., greater than two 
times per year), and/or requiring continuous intensive 
management. 

For renal dysfunction, a 30 percent disability rating is 
warranted when albumin is constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101. A 60 percent rating requires 
constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101. An 80 percent rating 
requires persistent edema and albuminuria with BUN 40 to 80 
mg%; or creatinine 4 to 8 mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion. A 100 percent rating requires 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular. 38 C.F.R. § 4.115a.

The provisions of 38 C.F.R. §§ 4.115a also include criteria 
for rating genitourinary disabilities on the basis of voiding 
dysfunction, urinary frequency, and obstructed voiding.

The Veteran's urological history is somewhat complex.  
Service records show complains of penile pain and diagnosis 
was made of left varicocele and epididymal discomfort.  A 
later history was noted that a book bag had been dropped on 
his groin and testicles.  He underwent a varicocelectomy and 
penile band excision.  Thereafter, he developed penile pain 
with erections.  Service records show ongoing complaints of 
peroneal and scrotal pain.

Treatment records from Salt Lake City VA Medical Center 
(VAMC) dated from August 2004 to October 2004 document the 
Veteran's complaints of bilateral groin pain.  A September 
2004 record noted that since the initial injury, he had had 
two varicoceles, one on each side, which required surgery; he 
had also had a hydrocelectomy and band ligation.  Since then, 
he had had trouble with erectile function.  He had adequate 
erections, but these could not be sustained.  Physical 
examination revealed a normal circumcised penis.  He had 
circumferential scar on the right side of the base of the 
penis under which there was a knot from a ligature.  His 
incision was well-healed from the varicoceles.  His testicles 
were bilaterally descended, slightly small, and diffusely 
mildly tender.  A September 2004 ultrasound report included 
an impression of small bilateral varicoceles, left greater 
than right.  There was no significant hydrocele bilaterally 
or intraparenchymal mass.  In October and November 2004, he 
underwent a genitofemoral block to help alleviate the pain.  
An October 2004 record noted that it was uncertain whether 
any surgery would benefit the Veteran and would potentially 
make his situation worse.  

October 2004 VA examination reported that he Veteran had two 
separate varicocelectomies in Korea in February 2003 and May 
2003 by a civilian Korean surgeon, with residual chronic 
testicular pain and painful penile erections.  He also had a 
chordee correction for chordee related trauma when a heavy 
book was thrown at him and hit him in the groin area.  It was 
noted that subsequent to this surgery, he developed a web of 
scar issue that connected the penis to the abdomen that 
caused difficulty in penile erections and difficulty in 
intercourse.  It was noted that a urology report also noted 
residual small varicoceles bilaterally on an ultrasound.  He 
also had bilateral orchalgia.  He was subsequently scheduled 
for possible surgical correction of the penile adhesions 
between the base of the penis and the abdominal wall. 

Treatment records from Salt Lake City VA Medical Center 
(VAMC) included a VA urological evaluation dated in a 
November 2004 that noted that there was no pressing need to 
operate on the Veteran.  His varicoceles were clinically 
insignificant and did not need treatment.  It was noted that 
he should complete a course of injection therapy by 
anesthesia prior to any surgical intervention.  A January 
2005 record noted that he had difficulty with erections and 
pain.  He also had bilateral orchalgia.  He had been referred 
to the Pain Clinic and had genitofemoral blocks times two.  
This provided approximately a day and a half to two days of 
relief.  There were no plans for him to follow up at the Pain 
Clinic.  The Plastic Surgery Clinic evaluated his chordee and 
found that he did not have any keloids and he was discharged.  
Physical examination revealed that there were two well healed 
right and left lower quadrant incisions.  The phallus was 
normal without evidence of plaque or scar tissue, 
particularly at the right base.  Bilateral testes examination 
revealed that both testes felt smooth, approximately 20 cc, 
and were diffusely and moderately tender.  A small hernia was 
palpable on the left side when the Veteran bore down.  No 
significant varicocele was palpable on examination.  On 
examination in April 2005, he was subjectively, exquisitely 
tender to palpation on both testicles as well as the scrotal 
septum, with increased tenderness over the epididymis that 
the testicle itself, bilaterally.  The pain was said to be 
7/10 and prohibited him from working or doing most 
activities.  There was some discussion of the surgical 
options including an artificial erection using a Nesbit 
plication which would result in shortening of his penis.  The 
Veteran opted to deal with the penile curvature (which was 
not therein quantified on examination for purposes of rating 
as deformity) on his own and not have that surgical therapy.  
However, taking photos of the erect penis had not been 
possible, and it was unclear the nature of any deformity.  

VA records show that he was scheduled for surgery in May 
2005.  However, in the interim, his infant (1.5 months old) 
child who was born on April [redacted], 2005, died from SIDS on May 
[redacted], 2005 with burial on June [redacted].  The Veteran's surgery was 
later rescheduled and undertaken on July 14, 2005 at which 
time he had left epididymectomy for his left epididymal 
orchalgia.  Surgery notes reported that there were no lesions 
or cysts.  

Initially, the Veteran did well with reduced pain, but 
clinical reports reflect that about 3 days postoperatively, 
he had rapid onset of swelling, ecchymosis and intense pain 
in the surgical area.  An ultrasound showed no torsion but a 
large hematoma which was to be treated for purposes of 
reduction along with significantly increased pain control to 
include oxycodone.  An October 2005 ultrasound revealed a 
resolving hematoma adjacent to the left testicle, left 
varicocele, and small right hydrocele.  Clinical data of 
record reflects that the Veteran has since been seen on an 
ongoing basis for severe pain.  Injections gave him some 
transient relief.  A notation in October 2005 was that he 
might be offered a left orchiectomy with removal of the 
testicle but it was felt that this had only a 50% chance of 
solving the problems.  

Paperwork is in the file reflecting that the Veteran and his 
wife were divorced in August 2005.  The Veteran had a son in 
August 2002, another son in April 2005 who passed away in May 
2005, and a third son in March 2006.     

On October 2008 VA examination, it was noted that the claims 
file was reviewed.  The Veteran reported complaints of 
testicular pain.  As far as remainder of his genitourinary 
(GU) function was concerned, he did not have significant 
fatigue or lethargy.  He was able to urinate normally three 
to four times per day.  He did not have to urinate at night.  
There was no urinary incontinence.  He did not have any 
urinary tract infections or kidney or bladder stones.  His 
renal function had been normal.  He had not been hospitalized 
recently in the past year as a result of his testicular pain 
or any GU symptoms.  He never had GU malignancy.  He did have 
difficulty with erectile dysfunction.  He indicated that he 
was able to have an erection, but the moment he began to have 
intercourse, the pain in his testicles became significantly 
worse to the point that he would lose an erection.  He 
indicated that he had severe pain throughout intercourse.  It 
was noted that he did not engage in any sports due to 
testicular pain.  He could not ride his dirt bike.  He was 
very sedentary.  It was noted that while the Veteran was 
sitting, he was constantly fidgeting as if in pain.  He would 
stand up very slowly and walked slowly with a slightly wide-
based fait indicating that walking any faster caused 
testicular pain.  

On examination, the Veteran's penis was very, very short.  He 
was circumcised.  There was no tenderness or swelling in the 
inguinal regions.  In the supine position, the testicles 
descended slightly and the examiner was able to gently 
palpate the testicles.  The testicles were relatively firm.  
The left side was moderately tender.  The right side was 
extremely tender.  The Veteran only allowed minimal palpation 
of the testicles.  There was no evidence of varicoceles, or 
hemorrhages or bruising in the scrotal sac.  The diagnosis 
was chronic bilateral testicular pain (orchalgia).  The 
chronic pain was secondary to the previous injury to the 
testicles and the previous surgeries including bilateral 
varicocele corrections on two occasions and a left 
epididymectomy in July 2005.  The Veteran did have some 
erectile dysfunction associated with the testicular pain.  He 
used Caverject to have a normal erection and intercourse.  
The Department of Urology indicated that there was no further 
treatment for the severe testicular pain other than ultimate 
removal of the testicles.  The Veteran chose not to pursue 
that path at this point.  

It was noted that the Veteran was an auto mechanic.  He 
reported that he will miss two to three days a month of work 
due to severe testicular pain.  He indicated that his job was 
not in jeopardy.  The examiner noted that he did not have 
medical records confirming that the Veteran was incapacitated 
two to three days per month.  

February to April 2009 VA treatment records from Salt Lake 
City VAMC noted that the Veteran was last seen in October 
2005 and evaluated again for bilateral testicular pain.  

On March 2009 VA examination, physical examination revealed 
that the Veteran had bilaterally descended testicles that 
were exquisitely tender to palpation.  The testicle and 
epididymis on the right side were exquisitely tender.  The 
left side had an absent epididymis and the testicle was more 
fixed in the scrotum, but it too was tender to palpation.  
There was no palpable mass.  There was no palpable inguinal 
hernia.  The Veteran was moderately obese with a drawn-up 
scrotum.  His penis had no palpable masses or curvature.  The 
assessment was that the Veteran had a significant disability 
from chronic bilateral orchalgia, likely or neuropathic 
origin.  He had failed multiple surgical therapies and was a 
poor candidate for bilateral orchiectomy as this was an 
unpredictable procedure for fixing his pain and would require 
lifelong hormonal replacement.  Since the pain was 
significant it limited his ability to perform daily functions 
such as standing, exercise, and intercourse, the examiner 
opined that this was lifestyle limiting and disabling  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for a 
rating greater than 30 percent for service-connected chronic 
testicular pain, status post varicocelectomy and penile band 
excision, are not met.

The pertinent medical evidence in this case clearly reflects 
that the Veteran's testicular pain and residuals of 
varicocelectomy and penile band excision are chronic, with 
continuous intensive management since discharge from service; 
March 2009 VA examination revealed that the Veteran's 
testicles were exquisitely tender to palpation.  He had 
failed multiple surgical therapies and the pain limited his 
ability to perform daily functions such as standing, 
exercise, and intercourse.  The examiner opined that this was 
lifestyle limiting and disabling.  The Board notes that these 
findings, by analogy, are essentially consistent with the 
maximum 30 percent rating assignable under section 4.115a for 
urinary tract infection.  Moreover, the record presents no 
basis for consideration of any alternative criteria for 
rating the disability, inasmuch as there is no evidence of 
renal dysfunction, voiding dysfunction, urinary frequency or 
obstructed voiding associated with the disability under 
consideration.

The Board notes that in May 2009, the Appeals Management 
Center (AMC), separately granted service connection for 
erectile dysfunction under Codes 7599-7522 (penis deformity) 
and assigned a 20 percent evaluation effective from 
August 12, 2003.  This is a separately rated disability that 
is not on appeal at this time.  In May 2009, the AMC also 
granted entitlement to special monthly compensation based on 
loss of use of creative organ effective August 12, 2003.  
Likewise, this matter is not before the Board at this time.  

The Board has considered other potentially applicable 
diagnostic codes. Schafrath, 1 Vet. App. at 595.  However, 
there is no evidence of testicular atrophy, removal of the 
testis, or prostate gland injuries.  38 C.F.R. § 4.115b, 
Diagnostic Codes 7523, 7524, 7527 (2009).  The other 
diagnostic codes for diseases of the arteries and veins are 
not shown to be applicable here.  38 C.F.R. § 4.104, 
Diagnostic Codes 7101, 7110, 7111, 7112, 7113, 7114, 7115, 
7117, 7118, 7119, 7121, 7122, 7123 (2009).  

The Board has also considered an evaluation under 38 C.F.R. § 
4.104, Diagnostic Code 7120 for varicose veins.  However, 
there is no evidence of persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2009).

Accordingly, an increased evaluation is not warranted under 
other diagnostic codes.

For all the foregoing reasons, the Board concludes that there 
is no basis for assignment of more than a 30 percent rating 
for service-connected chronic testicular pain, status post 
varicocelectomy penile band excision, since the August 12, 
2003 effective date of the grant of service connection for 
that disability.  As such, there is no basis for staged 
rating of the disability, pursuant to Fenderson, and a higher 
initially rating must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of- the-
doubt doctrine; however, as there is a preponderance of the 
evidence against assignment of any higher rating, the 
Veteran's claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Right Knee Patellofemoral Pain Syndrome

The Veteran maintains that a rating in excess of 10 percent 
is warranted for his service connected right knee 
patellofemoral pain syndrome.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Veteran's right knee condition has been rated by analogy.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The Veteran has been assigned a 10 percent rating for the 
right knee, under 38 C.F.R. §  4.71a, Diagnostic Codes 5299-
5014 for osteomalacia.  Under this Code section, diseases 
will be rated on limitation of motion of the affected parts 
as arthritis. 38 C.F.R. § 4.71a.  A 10 percent rating is 
assigned for painful or limited motion of a major joint or 
group of joints. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
The 10 percent rating is applicable in cases where there is 
painful motion or loss in range of motion that does not rise 
to the level of severity as would otherwise be compensable 
under Diagnostic Codes applicable for rating limitation of 
motion.

Codes applicable for rating limitation of motion are 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
a 10 percent evaluation is in order where there is limitation 
of flexion of a leg to 45 degrees; under Diagnostic Code 
5261, a 10 percent evaluation is in order where there is 
limitation of extension of a leg to 10 degrees.  Each of 
these two codes provides for higher ratings where there is 
greater limitation of range of motion.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the currently assigned 10 percent ratings 
for the Veteran's knee is appropriate and a higher rating is 
warranted at this time.  38 C.F.R. § 4.7.

In this regard, on October 2004 VA examination, the Veteran 
had complaints of early morning stiffness in the right knee 
with no history of any heat, redness, or instability.  He 
denied any acute exacerbations of right knee pain or 
swelling, requiring bed rest or inability to ambulate.  No 
assistive devices were used, such as a knee brace, cane, or a 
crutch, and no corrective shoes were worn.  He provided a 
questionable history of the knee locking two times per month 
and denied any instability.  There was no history of surgical 
intervention of the right knee.  He also had complaints of 
occasional popping and grafting sensation in the knee.  He 
was unemployed at the time of examination, and functional 
limitations at home prevented him from activities that 
required prolonged kneeling.  The usual activities associated 
with living generally were not impaired.  

Physical examination revealed that the Veteran was obese.  He 
ambulated with a normal gait and a normal stature.  There was 
no obvious bony abnormality or deformity to the right knee.  
There was no clinical evidence of effusion.  There was 
palpable tenderness over both the posterior and anterior 
aspects of the knee at each side of the lower patella.  The 
mid-patellar circumference of each knee was 47 cm.  Valgus or 
varus stress test was negative.  McMurray's test was positive 
with pain.  The range of motion was limited by increasing 
pain at 90 degrees active flexion and resistant beyond 100 
degrees passive flexion.  Extension was painful, but adequate 
at 0 degrees.  Crepitation was noted on flexion and 
extension.  Repetitive motion caused no increase in pain, 
fatigue, weakness, lack of endurance, or change in range of 
motion.  The assessment was constant right knee pain with 
swelling and history of intermittent locking, with a positive 
McMurray's test causing pain over each meniscus, with reduced 
range of motion, limited pain without any evidence of any 
instability.   

On October 2008 VA examination, physical examination revealed 
that the Veteran was able to actively flex both knees from 0 
to 120 degrees.  At 120 degrees he had slight pain in the 
right knee.  There was no evidence of laxity of the cruciate 
or collateral ligaments.  The knees were very stable and not 
swollen or tender.  There was a positive patellar 
apprehension test on the right side and there was some faint 
patellar crepitus.  The diagnosis was patellofemoral syndrome 
on the right knee.  There was no significant limitation of 
motion of the right knee and the knee was very stable.  There 
was no evidence of inflammation or swelling.  There was no 
change in active or passive range of motion during repeat 
motion testing and no additional losses of range of motion of 
the right knee due to pain, weakness, impaired endurance, 
fatigue, incoordination or flare-ups.  It was noted that the 
Veteran was an auto mechanic.  He was never incapacitated at 
work because of his knee.

The Veteran was afforded an additional VA examination in 
March 2009.  He had complaints of pain.  There was no 
weakness, fatigability, instability, or giving way.  He did 
not use a brace, crutch, or cane.  He had not had any prior 
surgeries and denied any previous episodes of dislocation or 
recurrent subluxation.  There were no systemic or 
constitutional symptoms consistent with inflammatory 
arthritis.  Physical examination revealed that he had a 
normal gait with no alterations.  The right knee's range of 
motion was from 0 to 135 degrees, the contra lateral side had 
motion from 0 to about 137 degrees.  There was no swelling or 
effusion.  Quadriceps and hamstring strength was graded 
4++/5.  The knee was stable in terms of the medial collateral 
ligament and the lateral collateral ligament.  Lachman and 
McMurray testing were normal.  He also had a normal posterior 
drawer.  There was no pain with medial or lateral deviation 
of the patella.  There was no tenderness underneath either of 
the medial or lateral patella facet.  There was a negative 
patellar grind.  There was no joint line tenderness present.  
There was tenderness in the posterior aspect of the knee.  
There was no locking or catching or crepitus about the knee.  
The thigh circumference was measured 6 cm superior to the 
patella on the right and left sides.  They were both measured 
at 21 inches.  There was no impairment in regards to his 
activities of daily living.  He was employed full time and 
was able to ambulate to perform activities of daily living.  
There was no occupational impact secondary to knee pain.  
There were no objective findings on his physical exam in 
terms of significant limitations of range of motion, focal 
areas of tenderness, and no effusion.  There was no decreased 
thigh circumference that would be consistent with disuse 
atrophy.  

In light of the Veteran's credible complaints of pain 
experienced in his knees, functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness, were considered and are reflected in the current 
10 percent ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 206-7. On October 2004 VA examination 
pain was present at 90 degrees active flexion and 0 degrees 
extension.  On October 2008 VA examination, pain was present 
at 120 degrees.  

October 2004 and 2008 VA examinations indicated that 
repetitive motion caused no increase in pain, fatigue, 
weakness, lack of endurance, or change in range of motion.  
March 2009 VA examination also noted that there was no 
weakness, fatigability, instability, or giving way.  

In sum, the Veteran's right knee disability is manifested by 
pain and some reduction in full range of motion due to pain.  
The limitation of motion, however, is not separately 
compensable under Diagnostic Codes 5261 or 5260, because the 
record shows that the Veteran enjoys flexion well in excess 
of 45 degrees, and extension is not limited to 10 degrees or 
more.  Based on the evidence delineated above, evaluations in 
excess of the two currently assigned 10 percent ratings are 
not warranted for any period of the appeal.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003-5014.  See also Codes 5260 and 
5261.

The Board has considered whether additional ratings could be 
in order for an additional right knee disability not 
compensated by the above provisions, which only addressed 
limitation of full range of motion, including by pain and 
fatigability.  While ratings in addition to the currently 
assigned 10 percent ratings are possible, the objective 
medical evidence records does not show that in this case the 
Veteran's right knee disability present with symptoms that 
may be rated under any other provisions.  The Veteran's knee 
disability does not include any of the following: ankylosis 
(rated Diagnostic Code 5256); cartilage damage, with frequent 
episodes of "locking pain and effusion into the joint, or 
loss (rated under Diagnostic Codes 5258 and 5259); tibia or 
fibula impairment (rated under Diagnostic Code 5262); or genu 
recurvatum (rated under Diagnostic Code 5263).  Without any 
of these symptoms shown on objective examination, additional 
evaluations under the above noted Codes are not possible.

It is also possible to assign a separate rating under Code 
5257 for instability.  Although October 2004 VA examination 
reported a positive McMurray's test, Valgus Varus stress test 
was negative, and the examiner specifically found that there 
was no evidence of instability.  Also, the examiner on 
October 2008 VA examination specifically found that there was 
no evidence of laxity.  Furthermore, the Veteran did not use 
any assistive knee devices for any of the VA examinations and 
on March 2009 VA examination Lachman's and McMurray testing 
was normal.  While the Veteran had complaints of instability 
on October 2004 VA examination (which he later denied any 
episodes of dislocation or subluxation on March 2009 VA 
examination), the examiner did not find instability that 
required use of a brace.  There is no competent evidence 
(clinical findings) of record to the contrary, that is 
showing that the Veteran had right knee 
instability/subluxation.  

While the Veteran is competent to establish presence of 
symptoms capable of lay observation, because he is a 
layperson, his opinion regarding the presence or absence of a 
clinical finding must be found less probative in the matter 
than the clinical observation of a medical professional.  
Consequently, a compensable rating under Code 5257 would not 
be appropriate here.

In sum, there is no support for a rating in excess of 10 
percent for the Veteran's service-connected right knee 
disability for any portion of the rating period on appeal.  
Should the Veteran's disability picture change in the future, 
the Veteran may be assigned higher ratings.  See 38 C.F.R. § 
4.1.  In reaching the conclusions above, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as there is a preponderance of the 
evidence against the Veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 
1 Vet. App. at 55-57.

C.  Extraschedular

The Board has also contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable. 38 C.F.R. 
§ 3.321(b)(1) (2009).  On October 2008 VA examination, the 
Veteran reported that he would miss two to three days a month 
of work as an auto mechanic due to severe testicular pain.  
However, the examiner noted that he did not have medical 
records confirming that the Veteran was incapacitated two to 
three days per month.  Also, the Veteran was never 
incapacitated at work because of his knee.  There is no 
objective evidence that the Veteran's service-connected 
chronic testicular pain, status post varicocelectomy and 
penile band excision, or right patellofemoral pain syndrome 
presented such an unusual or exceptional disability picture 
at any time so as to require consideration of an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In short, the objective medical evidence of 
record, as detailed in pertinent part above, showed that the 
manifestations of the Veteran's service-connected 
disabilities of chronic testicular pain, status post 
varicocelectomy and penile band excision, or right 
patellofemoral pain syndrome did not result in a marked 
functional impairment in a way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
2002).  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted. Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).


ORDER

A rating in excess or 30 percent for chronic testicular pain, 
status post varicocelectomy and penile band excision, is 
denied.

A rating in excess of 10 percent for a right knee 
patellofemoral pain syndrome is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


